Title: From John Adams to Francis Dana, 12 March 1781
From: Adams, John
To: Dana, Francis



Dear Sir
Leyden March 12th. 1781

I dont know whether I have acknowledged yours of the 12th. Feby.: that of the 25th. came to me yesterday. The Letter inclosed was from Mr. I. Smith of 18 Decr. He says they were busily employed in raising their Quota for the Army during the War or for three Years, and that the other Provinces were doing the same. He says Mrs. Dana was well a few days before: that Davis had arrived after having thrown over his Letters being chased by an American—this is all. I have Letters from the President and from Lovell—the last unintelligible—in Cyphers—but inexplicable by his own Cypher—some dismal Ditty about my Letters of 26th. July—I know not what.
But my dear Sir, I hasten to the most interesting part of your Letter, your project of a repassage of the Mountains. I shudder at the thoughts of it, when I consider what a bad Traveller You are, and that Robbers by the Way may take You to their Dens. I dont know how to part with You. I want your Advice constantly now every day, yet I think You are doing more good where You are, than You could here. I know that by Conversation with A.Z. Congress You might do good: but there are so many hazards, that I dare not advise You. I think with You that We shall have nothing to do in our principal Department: yet the Mediations of the Emperor and Empress seem to require Attention from Us, altho’ I am persuaded it is only the Artifice of England to embroil all Europe. I will communicate to You a secret—let it be kept so. I have recieved a Commission dated 28th. Decr. for this Republic. I want your Advice; but I can ask it by Letter while You are at Paris. I suppose it was the Intention of Congress that I should employ Dumas, as my Secretary, here, but have no Orders or Hints about it—there is no Commission to him, which makes me think that A.Z. Congress intended I should be at liberty to employ him or not, as I shall judge proper. I suppose A.Z. Congress intended to leave the Way open to employ him, by their not sending a Commission to You. Upon the whole, I dont know how to advise You: We will consider of it a little longer if You please.
I can give no Assurances or lively hopes of Money or Friendship in this Country. They are furious for Peace. Multitudes are for Peace with England at any Rate—even at the Expence and Risque of joining them in the War against France, Spain, America and all the rest. They are in a Torpor a Stupor, such as I never saw any People in before: but they cannot obtain Peace with England on any other Terms than joining her in the War, and this they will not because they cannot do. I sometimes think that their Affections would lead them to do it, if they dared.
